Case 1:19-cv-00507-MJT-KFG Document 8 Filed 03/10/21 Page 1 of 2 PageID #: 87



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

EDWARD W. JEFFERSON                              §

VS.                                              §                 CIVIL ACTION NO. 1:19cv507

WARDEN, FCC BEAUMONT LOW                         §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Edward W. Jefferson, proceeding pro se, brought this petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends granting the respondent’s motion for summary judgment and

dismissing the above-styled petition.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. A copy of the Report and Recommendation was mailed to petitioner at the address

provided to the court. The copy of the Report mailed to petitioner was returned to the court as

undeliverable on March 3, 2021.

       Under the Local Rules of the Eastern District of Texas, pro se litigants must provide the court

with a physical address and are responsible for keeping the clerk advised in writing of their current

physical address. See Local Rule CV-11(d). To date, petitioner has not updated his address with the

court or filed objections to the Report.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the Report of the Magistrate Judge is ADOPTED. Therefore, it is
Case 1:19-cv-00507-MJT-KFG Document 8 Filed 03/10/21 Page 2 of 2 PageID #: 88



       ORDERED that the respondent’s motion for summary judgment is GRANTED. A final

judgment will be entered in this case in accordance with the Magistrate Judge’s recommendations.

                                     SIGNED this 10th day of March, 2021.




                                                                  ____________________________
                                                                  Michael J. Truncale
                                                                  United States District Judge




                                               2
